Exhibit 10.12 AMENDMENT TO SHARED SERVICES AGREEMENT This Amendment dated as of January 1, 2016 (“Amendment Effective Date”) by and between Nexstar Broadcasting, Inc. (“Nexstar”) and Mission Broadcasting, Inc. (“Mission”) is made to that certain Shared Services Agreement dated as of January 16, 2008 by and between Mission Broadcasting, Inc. and Nexstar Broadcasting, Inc. (“Agreement”). WHEREAS, Mission is the licensee of television broadcast station KTVE, El Dorado, Arkansas; WHEREAS, Nexstar is the licensee of television broadcasting station KARD, West Monroe, Louisiana; WHEREAS, Mission and Nexstar have entered into the Agreement for their mutual benefit; NOW THEREFORE, for and in consideration of the foregoing, Nexstar and Mission hereby amend the Agreement as follows: 1. Paragraph 4(g) of the Agreement is deleted in its entirety and the following is substituted in its place: “4(g) Services Fee. In consideration for the services to be provided to the Stations by Nexstar personnel as described in Sections 4(a) through 4(f), Mission will pay Nexstar the fee (“Services Fee”) described in Section 4(g). (i)Base Amount. Subject to the remaining provisions of this Section 4(g), the base amount of the Services Fee will be $41,666.67 per month. (ii) Payment Terms. The Services Fee will be payable monthly, in arrears, from and after the month during which this Agreement is executed, and will be prorated on a daily basis for the first and last months during which the sharing arrangements described in Sections 4(a) through 4(f) are in effect.” 2.These revised payment terms are effective as of the Amendment Effective Date. 3. As so amended, all sections and provisions of the Agreement are hereby ratified in full. IN WITNESS WHEREOF, the parties have executed this amendment as of the Amendment Effective Date above. NEXSTAR BROADCASTING, INC. MISSION BROADCASTING, INC. By: /s/ Thomas E. Carter By: /s/ Dennis Thatcher Name: Thomas E. Carter Name: Dennis Thatcher Title: EVP & Chief Financial Officer Title: President
